Citation Nr: 1756089	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-08 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 28, 2008; in excess of 50 percent as of February 28, 2008, and prior to January 21, 2011; and in excess of 30 percent as of January 21, 2011.  

2.  Entitlement to total disability based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Eva I. Guerra, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1985 to December 1993.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2017, the Veteran testified before the undersigned at a Board hearing in Detroit, Michigan.  A transcript of that hearing has been associated with the virtual file and reviewed. 

TDIU is deemed to be a component of the claim for an increased initial rating for PTSD in light of the Veteran's statement that symptoms of his service-connected PTSD prevent him from maintaining gainful employment.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to obtain an addendum opinion to clarify which symptoms are attributable solely to psychiatric disorders other than PTSD, and whether any other diagnosed psychiatric disorders are related to the Veteran's period of active service.  

In January 2017, the Veteran testified that he began experiencing auditory hallucinations in service.  He further testified as to several incidents, including fighting with others and the destruction of government property, which he contends are evidence of the manifestation of signs and symptoms of an acquired psychiatric disorder during his period of service.  The Veteran testified that he told the military something was wrong and was advised not to seek mental health treatment in service, but rather to take an honorable discharge so that he could receive separation benefits.  01/24/2017, Hearing Transcript.  The Board notes that the record does not demonstrate the in-service incidents described by the Veteran.  

In August 2005, the Veteran was hospitalized for mental health treatment, which is the first evidence of mental health treatment in the record.  01/31/2006, Medical-Government.  The Veteran was subsequently diagnosed with PTSD in June 2007.  06/15/2007, Medical-Government, p. 5.  

In February 2008, the Veteran was evaluated in conjunction with his application for Social Security Agency (SSA) disability benefits, at which time the Veteran endorsed auditory hallucinations.  03/31/2008, Medical-SSA, pp. 150-52.  The Veteran's mother indicated that she takes care of him because he is unable to care for himself.  Id. at 29-34.  The Veteran was determined to be disabled for SSA disability purposes as of January 2006 due to affective and anxiety disorders.  Id. at 169.  

In February 2010, a VA examiner noted symptoms such as blunted affect, not oriented to time or place, suicidal ideation, and hallucinations, but acknowledged neuropsychological evaluations which revealed a pattern indicative of an individual who was intentionally exaggerating, embellishing, or fabricating his current psychological symptoms.  02/03/2010, VA Exam.  An August 2009 neuropsychological evaluation noted suboptimal effort by the Veteran.  01/12/2010, Medical-Government, p. 12.  

In June 2013, a VA examiner diagnosed the Veteran with paranoid schizophrenia in addition to PTSD, and opined that auditory hallucinations, paranoia, and difficulty adapting to stressful situations at work are attributable solely to paranoid schizophrenia.  06/28/2013, VA Exam.  In January 2014, the June 2013 VA examiner opined that paranoid schizophrenia was not manifested during or otherwise related to the Veteran's period of active service, nor was it caused or aggravated by his PTSD.  In support, the examiner stated that the first psychotic episode occurred in 2005, several years after discharge, and that his military records reveal no evidence of mental illness.  01/17/2014 Legacy, CAPRI.  The Board finds the examiner's opinion inadequate, as it failed to properly consider and address the Veteran's lay testimony that he first began hearing voices in service, as well as his reports of in-service problems with fighting and destruction of government property.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (an adequate medical examiner's opinion must properly consider relevant evidence, including a veteran's lay statements).  

In May 2016, VA received a private psychiatric evaluation and PTSD disability benefits questionnaire (DBQ) dated April 2016.  The private examiner noted that the Veteran only has one diagnosed psychiatric disorder, and opined that his PTSD-related symptoms render him unable to maintain gainful employment.  As the private examiner failed to acknowledge and discuss the diagnosed paranoid schizophrenia, the Board finds the evaluation and opinion to be inadequate with respect to whether all of the symptoms noted by the examiner are solely attributable to the Veteran's PTSD.  See Stefl, 21 Vet. App. at 124.  

Accordingly, due to the conflicting competent medical evidence of record, the Board finds that a new examination is required to clarify which symptoms and resulting functional impairments are attributable solely to the Veteran's service-connected PTSD, and to determine the etiology of his paranoid schizophrenia.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (explaining that 
VA must apply the benefit of the doubt doctrine and attribute the inseparable effects of a disability to the claimant's service-connected disability).

The Veteran contends that he is unable to secure and maintain gainful employment due to his service-connected disabilities, including PTSD.  The Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the increased initial rating claim on appeal, and will defer consideration of the TDIU matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the virtual file any outstanding VA treatment records.  

2.  After completing directive #1, schedule the Veteran for an examination with a VA psychologist or psychiatrist to clarify the etiology of all psychiatric symptoms, as well as the etiology of all diagnosed acquired psychiatric disorders (other than PTSD).  The examiner should be provided and review the virtual file, including a copy of this Remand.  The examiner should address the following:  

a.  Identify all acquired psychiatric disorders (other than PTSD) that are currently present (or present during the period of January 31, 2006, to present).  

For each diagnosis, the examiner should clearly explain how the diagnostic criteria have been met.  If the examiner disagrees with a diagnosis already established in the medical records, he/she should so state and explain why.  The Board notes that the record contains a diagnosis of paranoid schizophrenia.  

b.  For all diagnosed acquired psychiatric disorders other than PTSD, is it at least as likely as not (50 percent or greater probability) that the disorder manifested during or is otherwise related to the Veteran's period of active service?  The examiner should consider and address the Veteran's lay testimony as to hearing voices in service and in-service incidents of fighting and destroying property, as well as any lay evidence demonstrating changes in personality from before and after service.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder (other than PTSD) was caused by the Veteran's PTSD.  

d.  Whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder (other than PTSD) has been aggravated (i.e., worsened beyond the normal progression of that disease) by the Veteran's PTSD.  

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms that resolve with return to the baseline level of disability.  

If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.  

e.  Identify all psychiatric symptoms.  Then, to the extent possible, determine which symptoms (and resulting functional limitations) are attributable to the Veteran's service-connected PTSD, and which are due solely to a psychiatric disorder other than PTSD.  If the examiner determines that it is not possible to separate the symptoms and resulting effects of the Veteran's psychiatric disorders, then he or she should explain why that is so.  

A comprehensive rationale for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If the inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.  

3.  Thereafter, if any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


